Name: 98/641/EC: Commission Decision of 4 November 1998 amending Decision 93/452/EEC authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan (notified under document number C(1998) 3333)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Asia and Oceania;  economic geography;  agricultural activity;  European Union law
 Date Published: 1998-11-14

 Avis juridique important|31998D064198/641/EC: Commission Decision of 4 November 1998 amending Decision 93/452/EEC authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan (notified under document number C(1998) 3333) Official Journal L 304 , 14/11/1998 P. 0036 - 0036COMMISSION DECISION of 4 November 1998 amending Decision 93/452/EEC authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan (notified under document number C(1998) 3333) (98/641/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 98/2/EC (2), and in particular Article 14(1) thereof,Having regard to the requests made by the Member States,Whereas, under the provisions of Directive 77/93/EEC, plants of Chamaecyparis Spach, Juniperus L. and Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community;Whereas Commission Decision 93/452/EEC (3), as last amended by Decision 96/711/EC (4), permits derogations for plants of Chamaecyparis Spach, Juniperus L. and Pinus L., respectively, originating in Japan for a given period, provided that certain improved technical conditions are satisfied;Whereas Commission Decision 93/452/EEC as amended stipulated that the authorisation should apply until 31 December 1998 in the case of Pinus and Chamaecyparis plants, and until 31 March 1998 in the case of Juniperus plants;Whereas, as a result of information submitted by the Japanese authorities, part of the technical conditions have been amended to allow for certain alternative production conditions of such plants which provide similar assurances for the health of the plants;Whereas the circumstances justifying the authorisation still obtain;Whereas the authorisation should therefore be extended for a further limited period;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 93/452/EEC is hereby amended as follows:1. in Article 1(2)(f) the third indent is replaced by'- be potted, at least during the same period, in pots which are placed either on shelves at least 20 cm above ground or onto concrete flooring, which is well maintained and free from debris.`;2. in Article 1(2)(h), fourth indent, '96/711/EC` is replaced by '98/641/EC`;3. in Article 3 '31 December 1998` is replaced by '31 December 2001`;4. in Article 3 the words 'periods between 1 November 1996 to 31 March 1997 and 1 November 1997 to 31 March 1998` are replaced by 'periods between 1 November 1998 to 31 March 1999, 1 November 1999 to 31 March 2000 and 1 November 2000 to 31 March 2001`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 4 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 210, 21. 8. 1993, p. 29.(4) OJ L 326, 17. 12. 1996, p. 66.